    Case:19-04646-BKT7 Doc#:8 Filed:09/10/19 Entered:09/10/19 15:00:21                           Desc: Order
                         Granting No Oppo (Gen) Page 1 of 1
                              IN THE UNITED STATES BANKRUPTCY COURT
                                          District of Puerto Rico



IN RE:                                                     Case No. 19−04646 BKT
LUIS RENE FRATICELLI SANCHEZ
aka LUIS R FRATICELLI                                      Chapter 7

xxx−xx−2054
                                                           FILED & ENTERED ON 9/10/19
                        Debtor(s)



                                    ORDER GRANTING UNOPPOSED MOTION

This case is before the Court on the following motion: Motion Requesting Appointment of ''Next Friend" or
''Guardian Ad Litem'' Pursuant to Rule 1004.1 FRBP filed by Debtor, docket #6.

The motion having been duly notified, no replies or objections having been filed timely, the Court having reviewed
the same and good cause appearing thereof, the motion is hereby granted.
In San Juan, Puerto Rico, this Tuesday, September 10, 2019 .
